EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Igor D. Ozeruga on 02/03/2022
The application has been amended as follows: 
1.         (Currently Amended) A method of determining an offset between an angular position indicated by a rotary position sensor assembly secured directly or indirectly to a motor rotor of a multi-phase permanent magnet AC motor and an actual electrical position of the motor rotor, the motor comprising a plurality of phases, the method comprising the steps of:
applying a vector to the motor, which is aligned with a known angular position of the motor, and that alternates between a first value in which the vector is slightly advanced of the known position and a second position in which the vector is slightly behind the known position so as to cause the motor rotor to dither back and forth across the known position;
waiting for the motor rotor to move to a location in which the vector when considered in a dq frame of reference is centered on a d-axis;
measuring the angular position of the rotor indicated by the position sensor; [[and]] 
determining the offset from the difference between the measured angular position and the known actual position of the vector; and
controlling an actuator comprising the motor based on the determined offset.
 
DETAILED ACTION
This office action is in response to amendments filed on 01/26/2022. Claims 1-3 and 5-13 are pending. Claim 4 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/059862, filed on 04/16/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
“applying a vector to the motor, which is aligned with a known angular position of the motor, and that alternates between a first value in which the vector is slightly advanced of the known position and a second position in which the vector is slightly behind the known position so as to cause the motor rotor to dither back and forth across the known position.”
The closest prior art Qian US 20150100264 A1 teaches applying a vector to the motor, which is aligned with a known angular position of the motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. US 20170019043 A1 “CONTROLLER FOR A FREE-RUNNING MOTOR” teaches Rotor position calculation module 222 determines the rotor position φ based on the rotating BEMF space vector. If rotor velocity ωr is non-zero, the rotor position φ is offset (either leads or lags) from the BEMF voltage angle θ. Zhao does not expressly disclose a known angular position of the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CORTEZ M COOK/Examiner, Art Unit 2846